Citation Nr: 0728231	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-00 577	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependence and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel
INTRODUCTION

The veteran had active service from November 1940 to July 
1945.  He died on March [redacted], 1999.  The appellant is his 
surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 2005, the Board affirmed the RO's rating decision.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, based on a Joint Motion For Remand (joint 
motion), the Court remanded these claims to the Board for 
compliance with instructions in the joint motion.

The Board in turn remanded these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., in May 
2006.

In a VA Form 9 received at the RO in January 2002, the 
appellant requested a Board hearing at the RO.  By written 
statement dated March 2002, the appellant clarified that she 
wanted a hearing at the RO before a Decision Review Officer.  
The RO subsequently acknowledged this hearing request and 
informed the appellant of the date of the scheduled hearing.  
On the date, however, the appellant requested cancellation of 
the hearing.  The Board thus deems the appellant's hearing 
request withdrawn.




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In this case, the Board issued a decision on April 18, 2007 
denying the claims on appeal.  The Board based its decision 
on a finding that, although the veteran's service-connected 
psychiatric disability played a role in his death, it did not 
contribute substantially or materially or aid of lend 
assistance thereto, or combine to cause it.  Five days after 
the Board's decision, the appellant's representative hand 
delivered argument and evidence to the Board, which suggests 
that the Board's decision was factually inaccurate and that 
further development in support of this appeal is necessary.  
Disregarding such argument and evidence might deprive the 
appellant due process of law.  

Accordingly, the April 18, 2007 Board decision addressing the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is hereby vacated. The Board 
will render a de novo determination in the matter on appeal.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


